Citation Nr: 1743888	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran and his spouse presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) in July 2015.  A transcript of the hearing is of record.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In November 2015, the Board sent the Veteran a letter which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

When the Veteran's claims were last before the Board in February 2016, the Board remanded the issues for further development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder was not manifest in service, arthritis was not manifest to a compensable degree within one year of service, and a lumbar spine disability is not otherwise attributable to service.

2.  The Veteran's current cervical spine disability was not manifest in service, arthritis was not manifest to a compensable degree within one year of service, and a cervical spine disability is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A cervical spine disability was not incurred in or aggravated by military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  VA obtained a VA examination in June 2012 and/or addendum opinions in August 2014 and October 2016.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

In addition, certain chronic diseases such as arthritis will be presumed to have been incurred in or aggravated by service if such diseases become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A.  Evidence

The Veteran contends that his back and neck conditions are a result of his military service.  The Veteran asserts that his back pain began in service while he was an airborne infantryman.  The Veteran further asserts that he was required to complete 100 to 120 jumps along with other physical activities during service that caused his back and neck conditions.

The service treatment records (STRs) revealed a normal entrance examination dated July 7, 1972.  Knee, foot, and back disease was denied.  A dental note dated July 1974 included in the Veteran's STRs indicated the Veteran saw a doctor in January 1974 for "back problems."  The dental note was updated January 14, 1975, without notation of any repeat visit for the back problem.

The Veteran was examined in February 1976, shortly after discharge from service.  The examination did not indicate problems with his back or neck.

Beginning in 2008, post service private treatment records reflect the Veteran received treatment from a chiropractor at Foster Chiropractic, for his neck and back complaints.  The Veteran reported that his back problems were from an old car accident.  Additional private treatment records from St. Alphonsus Health System indicate that the Veteran sustained an open fracture of the right tibia and fibula while parachuting in 2006.  Additional records from St. Alphonsus Health System dated 2015 indicate that the Veteran was treated for neck and low back pain.

VA treatment records indicated that the Veteran complained of neck and back pain beginning in 2008.  

The Veteran was examined in June 2012.  The VA examiner confirmed a diagnosis of chronic degenerative disc disease/degenerative joint disease (DDD/DJD) of the cervical spine and lumbar spine with occult L1 wedging.  As to direct service connection, the examiner opined that the Veteran's DDD/DJD was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's years of service as an airborne infantryman.  The examiner noted that the Veteran's cervical spine condition and lumbar spine condition were probably not incurred in or caused by his three years of service as airborne infantry from October 1972 to October 1975 as there were neither significant STRs then or within a year to support such nor until later in the 2000s when he developed osteoarthritis (OA) most likely due to genetics and or other non-service causes.  The examiner further noted that the L-spine x-rays noted some wedging of the L-1 and notwithstanding the history of a pre-service motor vehicle accident (MVA) and one at the end of service, this was an incidental finding which at that time could not be related to a service event directly.

In August 2014, an addendum opinion was obtained from the VA examiner who performed the June 2012 VA examination.  The VA examiner opined that the Veteran's DDD/DJD of the neck and thoracolumbar spine which clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that in a case such as this when attempting to determine the likelihood of a condition being permanently aggravated by circumstances which occurred over 35 years prior, older medical records can be helpful in determining both continuity of a condition, as well as provide complimentary evidence which could support or not support the contention - not only treatment for the condition but also evidence of engaging in (or avoidance of) activities which could suggest the presence or absence of an ongoing condition.  The examiner noted that the Veteran's claims file suggested an employment physical for VA employment in 1976.  The examiner noted that if that physical examination was available it could indicate the presence (or absence) of an ongoing back condition at that time which was not recorded in the VA general medical examination of February 1976.  The examiner noted that in this Veteran, records regarding the etiologic nature of two knee surgeries prior to September 22, 1977 were not found in the claims file, however as of that date the Veteran stated that he had no known physical condition or defect to prevent active duty military service except for the knee surgeries.  The examiner noted that this was not consistent with the Veteran's recollections of being "really concerned" about his back in 1974 with persisting symptoms ever since, and suggested he had no permanent aggravation related to whatever back condition he sought evaluation for in 1974 per the dental history report and that the reported back evaluation was for a transient self-limited condition.  The examiner further noted that although virtually no medical records were provided for review prior to 2008 other than chiropractic records attributing the back and neck pain condition to the Veteran's 1968 car accident, the scant scanned outside records and available CAPRI records indicated the Veteran was engaged in an active lifestyle and continued to skydive (over what period and how many jumps is unknown) as well as scuba dive, golf, camp, and hunt to at least 2008.  The examiner further noted that the evidence did not support the contention that the Veteran's DJD of the neck and thoracolumbar spine was permanently aggravated beyond its normal progression by paratrooper activities during active duty service.

Subsequent to a February 2016 Board remand, the Veteran was afforded a VA examination in October 2016.  Upon review of the Veterans electronic folder (e-folder), CPRS file, private treatment records, and in person examination, the VA examiner made several clinical observations.  The examiner noted that in 1968, pre-service, the Veteran hurt his back in a rollover MVA.  The examiner noted that upon entrance examination, the Veteran was found fit for duty and no mention of the MVA was made.  The examiner noted that a dental note dated July 1974 included in the Veteran's STRs indicated the Veteran last saw a doctor in January 1974 for "back problems."  The examiner noted that although the Veteran had seen a doctor for back problems in January 1974, this established that he had not seen any one for a back problem for six months after that.  The examiner further noted that this dental note was updated January 14, 1975, making it one year later with no repeat visit for the back problem.  The examiner noted that after separation from service, the Veteran was examined on February 19, 1976 and the only relevant comment made about the Veteran's back was "full range of motion (ROM) of extremities and back."  The examiner noted that the Veteran reported that he had been seen by a chiropractor for his back and neck since 1988, however, the earliest medical documentation of record related to the Veteran's back problems post separation were from chiropractor notes dated circa 2001.  From the chiropractor notes, an undated entry indicated the Veteran's age at the time, included report from the Veteran that his back pain had been ongoing for 33 years.  The examiner noted that based on the Veteran's age at the time and the reply of the duration of back pain, the onset of the Veteran's back pain was at age 14, the age of the Veteran when he experienced the rollover MVA.  Additional private treatment records from St. Alphonsus Health System indicated that the Veteran sustained an open fracture of the right tibia and fibula while parachuting in 2006.  The examiner noted that this implied that the Veteran's back was essentially "fit for duty" condition at that time, and also illustrated that the Veteran was engaged in activity post separation that would cause back and neck DJD/DJD.  The examiner further noted that a 2008 cardiology note mentioned that the Veteran enjoyed scuba diving, golfing, and camping.  The examiner noted that although it was noted in the chiropractor notes circa 2001 that the Veteran did have an ongoing back condition to some degree, there was never any mention of any neck condition.  The examiner noted that the Veteran's back condition did not appear to exist to a permanent disabling degree to prevent the activities as noted above.  Moreover, the examiner noted that these activities, combined with age are the most likely cause of the Veteran's current DJD/DDD of the back and neck.  The VA examiner opined that it is less likely than not that the Veteran's DDD/DJD of the back and neck are directly caused by any event or condition in service, and far more likely than not that these conditions are caused by age and post-service activity.  The examiner noted there is no evidence of any neck condition whatsoever in service, and although the Veteran did have back pain in service, it most likely was lumbar strain.  The examiner noted that even so, records from circa 2001 indicated that this lumbar strain had been going on since age 14.  The examiner further noted there is no evidence of any chronic lumbar strain condition existing to a compensable degree within one year of separation.

1.  Lumbar Spine Disability

As to the first element to establish service connection, the Board notes that the record clearly shows that the Veteran has DDD and DJD of the thoracolumbar and cervical spine.

As to the second element of an in-service incurrence or aggravation of a disease or injury, the Board must first determine whether this is case for service incurrence or aggravation.  There is clear evidence that the Veteran was involved in a rollover MVA prior to service and he consistently reported to private treatment providers for treatment purposes and to VA examiners that he had had intermittent back pain from that accident.  However, there is no notation of complaints of a back injury, findings related to back pain, or a diagnosis of a back disability on service entrance, and it is unclear whether the Veteran's back pain had resolved at that time.  Therefore, the Veteran is presumed sound on entrance and the record would have to contain clear and unmistakable evidence that the Veteran's back disability not only preexisted service, but also was not aggravated in service.  Based on a review of the overall record, the Board is unable to find that the record contains clear and unmistakable evidence that the Veteran had a preexisting back disability as he was found fit for duty, and underwent airborne training including completion of more than 100 parachute jumps.  Further, to the extent that examiners have noted the Veteran's report of back pain since a pre-service MVA, the Board finds that the Veteran's own reported medical history of a preexisting back injury is not clear and unmistakable evidence.  

As the presumption of soundness has not been rebutted, this claim becomes one for service connection based on service incurrence. See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).  

The Board does find that as to the second element of an in-service incurrence of a disease or injury, the Veteran is competent to report that he sustained hard landings in service and that he carried heavy gear.  He has also reported that he has had intermittent back pain since service which he attributes to the parachute jumps and the heavy weight he carried.  The STRs also note that the Veteran reported that he had been treated for back pain in service.  The Veteran is competent to report events he personally experienced.  Thus, the Board finds the Veteran's reports of intermittent back pain in service following parachute jump is consistent with the circumstances of his service.  38 U.S.C. § 1154 (a) (West 2014).  Thus, an in service event or injury is established.

However, as to the third element of a nexus between the claimed in-service disease or injury and the present disability, the Board finds that the requirement of this element has not been established.  In this regard, in determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the VA examiners who performed the June 2012 examination and also provided the August 2014 addendum medical opinion and October 2016 VA examinations were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The 2016 opinion considered the lay evidence including that of the Veteran and his spouse as well as the objective evidence of record.  The Board therefore attaches significant probative value to these opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Lay evidence was also received in the form of statements from the Veteran submitted throughout the appeal period, and testimony from the Veteran and his spouse during the Board hearing in July 2015.  The Veteran also indicated in his hearing testimony that he incurred a post-service MVA which resulted in a compression fracture of the lower back.  These lay statements indicated that the Veteran had back pain since service and worsening back pain over the years post-service.  The lay statements also included the Veteran's report during his chiropractic treatment that he incurred back pain as a result of a MVA when he was 14 years of age.

The Board finds the lay evidence which describes the Veteran's post-service back problems to be competent.  The Veteran's spouse is also competent to report the observance of the Veteran's back pain after service.  Likewise, the Veteran is also competent to report back pain which occurred during his service and post-service, and is credible in this regard.  However, as lay persons, the Veteran and his spouse do not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no competent and credible evidence that a current chronic lumbar spine disability was manifested in service, that arthritis was manifest to a compensable degree within one year of discharge, or that a current back disorder is related to any report of intermittent back pain over the years or to any incident of service.

As noted, the case was remanded by the Board in February 2016 in order for the examiner to consider the Veteran's competent assertions related to injuries he sustained in service including the assertions that he started experiencing severe back pain in service while in jump school, that sharp pains started during infantry training, and continued off and on during airborne training, that the multiple jumps, heavy gear, and training were intensive, and that he continued to experience back pain throughout his service and after, and through the present.  The October 2016 examiner clearly contemplated these factors and still was unable to provide a positive nexus in this case.  The examiner noted that the record showed that at least as of 2008, the Veteran reported that he enjoyed scuba diving, golfing, and camping.  The examiner noted that the Veteran's back condition did not appear to exist to a permanent disabling degree to prevent these activities.  Moreover, the examiner noted that these activities, combined with age were the most likely cause of the Veteran's current DJD/DDD of the back and neck.  The Board acknowledges the Veteran's assertion that he has had continuous symptoms involving his back since service. While the Veteran is competent to assert that he has had continuous symptoms involving his back since service and the record shows some support for continuous back pain since the early 2000s, the Board does not find them, or his assertion that any post-service intermittent back pain is related to current DDD and/or DJD of the lumbar spine to be credible.  This is based on the fact that the Veteran made no complaints in regards to his low back for many years after service despite filing a claim for VA benefits in 1975, submitted several statements to VA in connection with hearing loss in 1976 and later in 1982 and 2004 without any mention of ongoing back pain, had multiple contacts with VA regarding educational benefits and a home loan in 1977, and the record contains a February 1976 VA examination that revealed no abnormalities of the back.  The earliest post-service back treatment records are those from the 2000s and in those records the Veteran relates the onset of back pain to a MVA before service.  And, as noted by the 2012 VA examiner, the first x-rays showing degenerative changes were in 2011, more than 37 years following service.  The Board finds that the question of whether the Veteran's current back disability is related to the events of service or to the Veteran's report of recurrent back pain is too complex in nature and in this case in particular to be addressed by lay evidence.  The most probative evidence of record is the opinion of the 2016 VA examiner who, while considering the Veteran's statement of recurrent back pain in service and since, concluded that the Veteran's in-service back condition did not appear to exist to a permanent disabling degree and that the Veteran's post-service physical activities, combined with age are the most likely cause of the Veteran's current DJD/DDD of the back and neck.  There is no competent and credible evidence to the contrary.

Thus the Veteran's opinion regarding causation is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent and credible evidence linking the disability to service.

2.  Cervical Spine Disability

Like the analysis above, the Board finds that the first two elements necessary to establish service connection are satisfied as to the Veteran's neck disability albeit STRs are negative for any complaint, findings or diagnosis of a neck disorder.  

However, again, the Board finds that the third element, that of a nexus between the events of service and/or post-service complaints of intermittent neck pain, and service are lacking in this case.  Here, the VA examiners who performed the June 2012 examination and also provided the August 2014 addendum medical opinion and February 2016 VA examinations were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Lay evidence was also received in the form of statements from the Veteran submitted throughout the appeal period and testimony from the Veteran and his spouse during the Board hearing in July 2015.  These lay statements indicated that the Veteran had neck pain since service and worsening neck pain over the years post-service.  The lay statements also included the Veteran's report during his chiropractic treatment that he incurred back pain as a result of a MVA when he was 14 years of age.

The Veteran competently described his symptoms of neck pain in service and since.  However, the Board finds that the question of a nexus between a currently diagnosed neck disability and service is a complex medical one.  The Board has considered the Veteran's own opinion, however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Given the complex medical nature of this case in light of the factual record, opinions as a nexus in this case requires an understanding of complex physiologic interactions between body systems, involve making findings based on medical knowledge and clinical testing results, and involve largely unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014). In addition, while a medical opinion considers symptoms to help determine the dates of onset of neck disability, a probative opinion is not based primarily on the reported symptoms that are capable of lay observation.  Consequently, the Veteran's purported opinions relating recurrent neck pain to service are not afforded any probative weight.

Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no competent and credible evidence that a current chronic cervical spine disability was manifested in service, that arthritis was manifest to a compensable degree within one year of discharge, or that a current neck disorder is related to any report of intermittent neck pain over the years or to any incident of service.

Thus the Veteran's opinion regarding causation is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disability to service.

V.  Conclusion

The Board further finds that the currently diagnosed DDD/DJD of the neck and thoracolumbar spine is not attributable to service.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine condition is denied.

Service connection for a cervical spine condition is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


